Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn J.), rendered April 7, 2011, convicting him of failure to register under the Sex Offender Registration Act (Correction Law §§ 168-f [4]; 168-t), and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he did not violate the requirement that he timely notify the New York State Division of Criminal Justice Services about his change of address because he was allegedly homeless is unpreserved for appellate review. In any event, the contention is without merit (see Correction Law § 168-f [4]; United States v Van Buren, 599 F3d 170 [2d Cir 2010], cert denied 562 US —, 131 S Ct 483 [2010]; People v Dowdy, 489 Mich 373, 802 NW2d 239 [2011]; see also People v Alemany, 13 NY3d 424 [2009]; People v DeDona, 102 AD3d 58 [2012]).
The defendant was not deprived of the effective assistance of counsel under either the United States or New York constitutional standard (see Strickland v Washington, 466 US 668 [1984]; People v Ford, 86 NY2d 397 [1995]). Eng, P.J., Angiolillo, Sgroi and Hinds-Radix, JJ., concur.